      Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 1 of 14




               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,              :     No. 1:18-CR-210
                                       :
v.                                     :     (Judge Kane)
                                       :
ANTHONY GILBERT-BROWN, and             :     (Electronically Filed)
VINCENT DESHIELDS,                     :
                                       :
          Defendants.                  :


     EXHIBITS TO UNITED STATES’ BRIEF IN OPPOSITION TO
        DEFENDANTS’ MOTION TO SUPPRESS EVIDENCE

                                       DAVID J. FREED
                                       United States Attorney

                                       Christian T. Haugsby
                                       Assistant U.S. Attorney
                                       christian.haugsby@usdoj.gov
                                       PA205383

                                       Daryl F. Bloom
                                       Assistant U.S. Attorney
                                       Daryl.Bloom@usdoj.gov
                                       PA73820228

                                       Walnut Street, Suite 220
                                       Harrisburg, Pennsylvania 17108
                                       717/221-4482 (Office)
                                       717/221-2246 (Fax)
Dated: June 12, 2019
      Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 2 of 14




                             TABLE OF CONTENTS

Exhibit Nos.                                                                             Page

1    State Police Inventory Policy ................................................. 1
Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 3 of 14




  GOVERNMENT'S EXHIBIT 1
   Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 4 of 14
                                                                         FR 1-4
                                                                      9/13/2018


           ARRESTS, INTERROGATIONS, AND WARRANTLESS
                     SEARCHES AND SEIZURES



4.01       PURPOSE

           This regulation establishes policy and procedures related to arrests,
           interrogations, and warrantless searches and seizures.


4.02       POLICY

           Members and enforcement officers shall ensure that arrests,
           interrogations, and warrantless searches and seizures are conducted
           in conformance with:

           A.    The Constitution of the United States.

           B.    The Constitution of Pennsylvania.

           C.    Applicable statutes.

           D.    Applicable court decisions and case law. Relevant decisions,
                 cases, and other subjects are discussed in the PSP Counselor
                 and The Communicator.

           E.    Department policies, procedures, training documents, and
                 materials.


4.03       RESPONSIBILITIES

           A.    Director, Bureau of Training and Education:

                 1.     Ensure curriculums related to Cadet, member, and
                        enforcement officer training, and all handouts, lesson
                        plans, syllabuses, or other documents and materials
                        used for such training remain in conformance with
                        current applicable statutes, case law, and Department
                        policies and procedures.

                 2.     Forward copies of the documents and materials
                        described above to the Office of Chief Counsel for
                        review and comment at least annually. Documents and
                        materials used in specialized training and mandatory



                                        -1-
                                                                   Exhibit 1
        Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 5 of 14
FR 1-4
9/13/2018


                       in-service training shall be forwarded to the Office of
                       Chief Counsel no less than 60 days prior to the
                       beginning of such training.

           B.    Chief Counsel:

                 1.    Ensure documents and materials described above are
                       reviewed, and comments are forwarded to the Bureau of
                       Training and Education, no later than 30 days from the
                       date of their receipt.

                 2.    Disseminate throughout the Department, via the PSP
                       Counselor and The Communicator, relevant court
                       decisions affecting existing cases or establishing new
                       case law.

                 3.    Publish and disseminate an annual index for the PSP
                       Counselor throughout the Department no later than
                       January 31 of each year.

           C.    Troop Commanders and Bureau/Office Directors shall ensure
                 relevant court decisions, case law, and other subjects
                 discussed in the PSP Counselor and The Communicator are
                 brought to the attention of affected personnel under their
                 command in a timely manner in accordance with AR 5-9, Roll
                 Call and Staff Meetings.

           D.    Members and Enforcement Officers shall review and become
                 familiar with the information contained in the PSP Counselor.
                 Members and enforcement officers are responsible for the
                 information contained therein.


4.04       ALTERNATIVES       TO      ARREST       OR         PREARRAIGNMENT
           CONFINEMENT

           A.    Alternatives: Members and enforcement officers may use
                 alternatives to arrest or pre-arraignment confinement in the
                 performance of duty, when appropriate, including:

                 1.    Issuing a written or verbal warning.

                 2.    Proceeding by citation or summons.

                 3.    Filing a complaint.




                                     -2-
                                                                      Exhibit 1
   Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 6 of 14
                                                                         FR 1-4
                                                                      9/13/2018


                4.    Referrals to other agencies.

                5.    Release without charges.

           B.   Considerations: When considering whether the use of an
                alternative to arrest or pre-arraignment confinement is an
                appropriate response for a given incident or situation, members
                and enforcement officers shall:

                1.    Be governed by the requirements of applicable statutes;
                      the welfare and safety of the public; and Department
                      goals, objectives, policies, and procedures.

                2.    Strive to avoid being perceived as showing favoritism,
                      bias, or abusing their authority.

                3.    Apply their training, experience, and sound judgment in
                      contemplating relevant or mitigating circumstances
                      surrounding a situation or incident.

                4.    Evaluate whether there are reasonable grounds to
                      believe the individual will appear as required.

                5.    If necessary, consult a supervisor for additional guidance
                      and direction.


4.05       DEFINITIONS

           A.   Admission:      A voluntary statement, acknowledgment, or
                concession of the existence of a fact or truth of an allegation,
                made orally or in writing, which operates against the interest of
                the individual who made it.

           B.   Confession: An admission of a crime by an individual.

           C.   Custodial Interrogation: Questioning by words, conduct, or
                their functional equivalent, which is intended to elicit an
                admission or confession regarding an allegation from an
                individual in custody.

           D.   Custody: The arrest of an individual, or deprivation of an
                individual's freedom of action in any significant way.

           E.   Noncustodial Interrogation: Questioning by words, conduct, or
                their functional equivalent, which is intended to elicit an



                                    -3-
                                                                   Exhibit 1
        Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 7 of 14
FR 1-4
9/13/2018


                 admission or confession regarding a crime from a suspect who
                 is not in custody.

           F.    Interview: A consensual conversation regarding an incident
                 between a member or enforcement officer and a complainant,
                 victim, witness, or other individual having information about an
                 incident.


4.06       INTERVIEWS, INTERROGATIONS, AND ACCESS TO COUNSEL

           A.    Miranda Rights: Members and enforcement officers shall
                 advise individuals of their Miranda Rights prior to questioning,
                 via the Rights Warning and Waiver, Form SP 7-0019/
                 SP 7- 0019B/SP 7-0019C/SP 7-0019D, or the Rights Warning
                 and Waiver card, Form SP 7-0019A, when they are about to be
                 subjected to a custodial interrogation.          Members and
                 enforcement officers shall ensure individuals:

                 1.    Acknowledge their understanding of their Miranda Rights
                       prior to their being asked whether they wish to waive
                       their rights and answer questions or make a statement.

                 2.    Waiving their right to counsel have been requested to
                       sign a Rights Warning and Waiver prior to the
                       commencement of questioning, if possible.

                 3.    Expressing a desire to talk to an attorney prior to or
                       during questioning are afforded the opportunity to
                       contact an attorney, and are not questioned without
                       being given ample time to confer with the attorney.

                       NOTE: Members and enforcement officers may conduct
                       general inquiries to ascertain basic facts or biographical
                       data without reading Miranda Rights to the subjects of
                       such general inquiries.

                 4.    Arrested for driving under the influence of alcohol or a
                       controlled substance are advised there is no right to
                       counsel relative to chemical testing under the Implied
                       Consent Law.

                 5.    Who state they cannot afford to hire an attorney are
                       afforded the opportunity to obtain a Public Defender in
                       accordance with established local court procedures.




                                     -4-
                                                                        Exhibit 1
Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 8 of 14
                                                                       FR 1-4
                                                                    9/13/2018


             6.    Who explicitly and independently express a willingness
                   to answer questions, after initially indicating a desire to
                   remain silent, are re-advised of their Miranda Rights.

        B.   Interviews: Miranda Rights do not apply merely because an
             individual becomes a suspect. Custodial interrogation dictates
             when Miranda Rights must be given. When conducting an
             interview, members and enforcement officers shall:

             1.    Utilize private locations, whenever possible.

             2.    Separate individuals (e.g., witnesses and suspects) who
                   are to be interviewed regarding the same incident as
                   soon as possible.

             3.    Endeavor to keep suspects separated prior to and during
                   interviews and processing.

             4.    Utilize Victim/Witness Statement Forms, Form
                   SP 7-0054, for recording written statements from
                   individuals, when appropriate.

             5.    Remain cognizant of the fact that individuals being
                   interviewed may convey information which would alter
                   their status from interview subject to potential suspect.

        C.   Noncustodial Interrogation: When conducting a noncustodial
             interrogation, members and enforcement officers shall:

             1.    Utilize a private location, whenever possible.

             2.    Ensure individuals are aware that they are not under
                   arrest, in custody, or being detained in any way.

             3.    At the discretion of the investigating member or
                   enforcement officer, continue questioning, at that time or
                   at a later time, individuals who at any time express a
                   desire to have an attorney present during questioning,
                   wish to remain silent, or wish to leave. If the individual
                   requests to leave, the individual shall be permitted to do
                   so.

             4.    At the discretion of the investigating member or
                   enforcement officer, ensure the Noncustodial Written
                   Statement, Form SP 7-0074/SP 7-0074A, is properly
                   prepared and subsequently signed by individuals in



                                 -5-
                                                                   Exhibit 1
        Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 9 of 14
FR 1-4
9/13/2018


                       accordance with Department regulations, and endeavor
                       to ensure at least one witness is present to verify the
                       preparation and signing of the Statement, or the
                       individual's refusal to sign the Statement.

           D.    Custodial Interrogation: When conducting a custodial
                 interrogation, members and enforcement officers shall:

                 1.    Utilize a private location, whenever possible.

                 2.    Advise individuals of their Miranda Rights prior to
                       commencing the custodial interrogation, ensure the
                       Rights Warning and Waiver is completed, and endeavor
                       to perform these activities in the presence of at least one
                       witness.

                 3.    Immediately cease custodial interrogations of individuals
                       who at any time express a desire to have an attorney
                       present during questioning.

                 4.    Ensure a Custodial Written Statement, Form SP 7-0020/
                       SP 7-0020A, is prepared and subsequently signed by
                       individuals in accordance with Department regulations,
                       and endeavor to ensure at least one witness is present
                       to verify the preparation and signing of the Statement, or
                       the individual's refusal to sign the Statement.

                       NOTE: When a custodial interrogation occurs prior to a
                       preliminary arraignment, the individual's statement must
                       be obtained within six hours of the arrest, or the
                       statement and evidence obtained in connection with the
                       statement will be inadmissible.

           E.    Audio and Video Monitoring/Recording: Audio and video
                 monitoring and/or recording systems may be installed and
                 utilized in interview/interrogation areas within Department
                 facilities only when all of the following conditions have been
                 met:

                 1.    Notice that all conversations are subject to audio and
                       video monitoring and/or recording is provided to all
                       individuals entering an area where an audio and video
                       monitoring and/or recording system is installed.




                                     -6-
                                                                        Exhibit 1
   Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 10 of 14
                                                                        FR 1-4
                                                                     9/13/2018


                       a.     Appendage A illustrates the notice to be
                              displayed. Appendage A may be photocopied, as
                              needed, for posting in applicable areas within
                              Department facilities. Appendage A contains an
                              English version of the notice and a Spanish
                              translation.

                       b.     The notice contained in Appendage A shall be
                              posted in a location/manner which makes it
                              clearly visible to the subject at all times while
                              he/she is within the interview/interrogation area.

                 2.    Prior to beginning an interview/interrogation where the
                       audio and video monitoring and/or recording system is
                       being utilized, the subject is informed that the
                       interview/interrogation is being monitored and/or
                       recorded.

                       NOTE: Areas equipped with audio and video monitoring
                       and/or recording systems shall never be used for covert
                       consensual or covert non-consensual intercepts.

                 3.    Any interview/interrogation where the audio and
                       video monitoring and/or recording system is utilized
                       shall be recorded on the proper storage media (e.g.,
                       CD-R, DVD-R) and processed, packaged, labeled,
                       and retained/stored as evidence in accordance with
                       AR 3-3, Storage and Security of Property.

                       NOTE: Mobile video/audio recordings shall continue
                       to be stored/retained in a securable locker/storage
                       area as outlined in FR 6-12, Mobile Video/Audio
                       Recording Equipment.


4.07       WARRANTLESS SEARCHES AND SEIZURES

           A.    Situations: Situations in which warrantless searches and
                 seizures of persons and property may be justified include, but
                 are not limited to:

                 1.    Search by consent.

                 2.    Stop and frisk.

                 3.    Scene of a crime.



                                     -7-
                                                                   Exhibit 1
       Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 11 of 14
FR 1-4
9/13/2018



                 4.    Exigent circumstances.

                 5.    Plain view.

                 6.    Abandonment.

                 7.    Custodial/inventory search.

                 8.    Open fields.

                 9.    Upon entering a PSP facility, provided the Search and
                       Seizure Notice, Form SP 5-358, is properly posted.

           B.    Custodial/Inventory Searches:       Seized vehicles or other
                 property shall be inventoried and processed whenever the
                 property is taken into possession. When a custodial/inventory
                 search is made of a vehicle which is taken into custody through
                 official actions of the Department, any items of value shall be
                 removed from the vehicle, inventoried on a Property Record,
                 Form SP 7-007, and placed in the appropriate property storage
                 area.

                 1.    A custodial/inventory search is the limited, warrantless
                       search of a vehicle conducted to protect items of
                       property carried in the vehicle from loss during storage.
                       A custodial/inventory search shall:

                       a.     Not be conducted for the purpose of gathering
                              incriminating   evidence     and/or    contraband.
                              However, any evidence and/or contraband
                              discovered during a custodial/inventory search
                              shall be seized and may be used as probable
                              cause to obtain a warrant to completely search the
                              vehicle.

                       b.     Be conducted on every vehicle seized, confiscated,
                              or otherwise taken into custody through official
                              action of the Department.

                       c.     Be conducted on those vehicles which cannot
                              reasonably be left where discovered:

                              (1)     For which an owner/agent           cannot
                                      immediately be determined.




                                      -8-
                                                                       Exhibit 1
Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 12 of 14
                                                                          FR 1-4
                                                                       9/13/2018


                           (2)    For which an owner/agent is not currently
                                  capable or willing to reasonably dispose of
                                  the vehicle.

                           (3)    For which the owner/agent is taken into
                                  custody.

                           NOTE: When a vehicle is towed, justification for
                           the towing shall be provided in the applicable
                           report.

                    d.     Be conducted at the direction of a member,
                           regardless of whether the vehicle is stored at a
                           Department facility or another location.

                    e.     Be reasonable and restricted to those locations
                           where items of value would normally be carried,
                           including passenger areas, cargo areas, glove
                           compartment, console, and trunk.

                           (1)    Any locked compartments shall be opened
                                  and searched if keys are available; however,
                                  no locks shall be broken. Seals on truck
                                  cargo areas and trailers shall not be broken
                                  to gain access.

                           (2)    Any unlocked or unsealed container (e.g.,
                                  suitcase, backpack, box) shall be opened
                                  and searched. Any locked container shall
                                  be opened and searched if keys are
                                  available. However, no locks or seals shall
                                  be broken.

                           (3)    Seats shall not be removed, and the
                                  custodial/inventory     search shall be
                                  conducted in a manner to avoid damage to
                                  the vehicle and its contents.

                    f.     Not be conducted on vehicles involved in routine
                           crashes, even when a member arranges for towing.

              2.    Any time a custodial/inventory search is performed, a
                    statement to that effect shall be included in the narrative of
                    the appropriate report.




                                  -9-
                                                                   Exhibit 1
       Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 13 of 14
FR 1-4
9/13/2018


                       a.    The statement shall specify any compartments that
                             could not be searched because they were locked
                             and/or could not be opened without force.

                       b.    In those instances when a custodial/inventory
                             search is performed and nothing of value is
                             discovered, a statement to that effect will negate
                             preparation of a Property Record other than that
                             which is required for the vehicle itself.




                                   -10-
                                                                      Exhibit 1
      Case 1:18-cr-00210-JPW Document 72 Filed 06/12/19 Page 14 of 14




               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,               :     No. 1:18-CR-210
                                        :
v.                                      :     (Judge Kane)
                                        :
ANTHONY GILBERT-BROWN, and              :     (Electronically Filed)
VINCENT DESHIELDS,                      :
                                        :
           Defendants.                  :

                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that he is an employee in the
Office of the United States Attorney for the Middle District of
Pennsylvania and is a person of such age and discretion as to be
competent to serve papers. That on this Wednesday, June 12, 2019, he
served a copy of the attached

     EXHIBITS TO UNITED STATES’ BRIEF IN OPPOSITION TO
        DEFENDANTS’ MOTION TO SUPPRESS EVIDENCE

by electronic means sent to the Defendant’s attorney at the following
addresses:

Addressees:
William Feterhoff
wfetterhoff@live.com

Paul Kovatch
attorneypkovatch@gmail.com & kovatchlaw@gmail.com


Dated: June 12, 2019                    /s/ Daryl F. Bloom
                                        DARYL F. BLOOM
                                        Assistant United States Attorney
